IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MTGLQ INVESTORS, L.P.,                       : No. 41 EM 2019
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
JONATHAN VALENTIN,                           :
                                             :
                    Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 1st day of August, 2019, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.